DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: Paragraph [0102] recites ‘sub-widow’ instead of ‘sub-window’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piovarci et al (Design and analysis of directional front projection screens 05-2018), in view of, Wang (US 2021/0341827).

          Piovarci teaches:
          In regards to claim 1, Piovarci discloses a reflective display comprising a light reflective layer arranged on a substrate to form a plurality of light reflective microfacets (abstract; pg(s) 214, ‘modifying local geometry of highly reflective surface, use of optical diffusers’; pg 216; fig. 2; ‘microfacet theory reflective mirrors compute design of the surface of projection screens’) 



          wherein the light reflective microfacets are configured to display an image by reflecting light incident thereon from a projector towards a viewing position. (abstract; pg(s) 214, ‘modifying local geometry of highly reflective surface, use of optical diffusers’; pg 216; fig. 2; ‘microfacet theory reflective mirrors compute design of the surface of projection screens’) 

          Piovarci discloses using microfacet geometry, the computation of design of screen surfaces with grids, and grid cells or patches on a projection screen (see figure 5). Although, it is known to provide ambient light rejection to increase brightness and contrast it is not discussed in the reference specifically. 

          Piovarci does not teach:

          alternating with lower reflectivity surfaces having a lower reflectivity relative to the light reflective microfacets, 

         Wang teaches:


          alternating with lower reflectivity surfaces having a lower reflectivity relative to the light reflective microfacets (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)

          It would have been obvious before the effective filing date of the invention to combine the ‘directional screen’ of Piovarci with the application of the ‘ambient light rejection method’ of Wang in order to provide the improvement of visual acuity of projection images.



          In regards to claim 2, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang discloses wherein the lower reflectivity surfaces are configured to reduce ambient light reflected by the light reflective microfacets towards the viewing position by at least partly absorbing or transmitting the ambient light incident thereon from sources other than the projector. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)



          In regards to claim 3, Piovarci discloses a reflective display of Claim 2, (see claim rejection 2) Wang teaches wherein the light reflective microfacets are angled to be in a line of sight of light projected from the projector to directly reflect the light from the projector, whereas the lower reflectivity surfaces are angled to be out of the light of the light projected from the projector. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)
 


          In regards to claim 4, Piovarci teaches a  reflective display of Claim 3, (see claim rejection 3) Wang teaches wherein the reflective display is a short throw (ST) or ultra-short throw (UST) reflective display having a width and is configured to be at a distance from the projector, such that a throw ratio between the distance and the width is less than 1.0.  (abstract; fig(s) 1A, and 1B; para [0056])


         In regards to claim 5, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang teaches wherein the light reflective microfacets alternating with the lower reflectivity surfaces in horizontal and vertical directions. (fig(s) 1a and 1b, ‘cited by Wang’) 


          In regards to claim 6, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang teaches wherein the light reflective layer forms a continuous metallic thin film over the light reflective microfacets and (fig. 2, ‘geometries tiled and adjusted heights manufactured form aluminum’; fig. 3, ‘microfacet and angled surfaces’) Wang teaches the lower reflectivity surfaces. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches light incident side of the projection screen, and a light absorbing layer side that a thin film can be used taught by Piovarci’) 


          In regards to claim 7, Piovarci discloses a reflective display of Claim 6, (see claim rejecton 6) Wang teaches wherein the light reflective layer forming the light reflective microfacets has a greater thickness relative to the light reflective layer forming the lower reflectivity surfaces. (abstract; fig(s) 1A, and 1B, para [0046] )


          In regards to claim 8, Piovarci discloses a reflective display of Claim 7, (see claim rejection 7) wherein the light reflective layer forming the lower reflectivity surfaces has a thickness less than 100 nm. (pg(s) 214-216, ‘using microfacet geometry the reflective layers of the facets are modifiable’; fig. 3)  


          In regards to claim 9, Piovarci discloses a reflective display of Claim 6, (see claim rejection 6) Wang discloses wherein the light reflective layer forming the lower reflectivity surfaces comprises reflective portions and transmissive portions, Wang teaches-2-Application No.: 17/305382 Filing Date:July 6, 2021wherein the transmissive portions are configured to transmit a greater fraction of light relative to the reflective portions. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches light incident side of the projection screen, and a light absorbing layer side that a thin film can be used taught by Piovarci’) 
 


          In regards to claim 10, Piovarci discloses a reflective display of Claim 6, (see claim rejection 6) Wang discloses wherein the light reflective layer forming the lower reflectivity surfaces comprises reflective portions and absorptive portions, wherein the absorptive portions are configured to transmit a greater fraction of light relative to the reflective portions. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches light incident side of the projection screen, and a light absorbing layer side that a thin film can be used taught by Piovarci’) 
 


          In regards to claim 11, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang discloses wherein the reflective display further comprises a light absorbing layer, wherein the light absorbing layer is configured to absorb light transmitted by the light reflective layer. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches light incident side of the projection screen, and a light absorbing layer side that a thin film can be used taught by Piovarci’) 
 


         In regards to claim 12, Piovarci teaches a reflective display of Claim 11, (see claim rejection 11) Wang teaches wherein the light absorbing layer comprises a layer of black ink. (para [0005], [0051], ‘discloses black light-absorbing material’; 10 fig. 2a)


          In regards to claim 13, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang teaches wherein the light reflective layer forms an uppermost surface of the reflective display configured to face the projector. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)
  


          In regards to claim 14, Piovarci teaches a reflective display of Claim 1, (see claim rejection 1) Wang teaches wherein the light reflective layer is formed on a backside of a sheet of a transparent material serving as the substrate, the backside configured to face away from the projector. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)
  


          In regards to claim 15, Piovarci teaches a reflective display of Claim 13, (‘use of highly reflective facets’) Wang teaches wherein the sheet of the transparent material having an index of refraction of 1.2-1.8 forms a planar front surface configured to face the projector. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)
          
           Piovarci discloses using microfacet geometry, the computation of design of screen surfaces with grids, and grid cells or patches on a projection screen (see figure 5), except wherein the sheet of the transparent material having an index of refraction of 1.2-1.8. It would have been obvious before the effective filing date of the invention to provide a sheet of the transparent material having an index of refraction of 1.2-1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

	

          In regards to claim 16, Piovarci teaches a reflective display of Claim 1, (see claim rejection 1) wherein the light reflective microfacets are arranged to form a plurality of pixels each including more than two light reflective microfacets, wherein the pixels define a resolution of the reflective display. (fig. 14, ‘reflecting images viewed from various directions’; pg 221 right col. ‘recites pixels’)


          In regards to claim 17, Piovarci teaches a reflective display of Claim 16, (see claim rejection 16) wherein contiguous ones of the light- reflective microfacets within at least some of the pixels have microfacet angles that do not vary monotonically in a lateral direction, wherein a microfacet angle is formed by a general surface normal of a major surface of the reflective display and a local surface normal of a respective one of the light reflective microfacets. (fig(s) 2, 3, 15, ‘facet normal’, ‘facet area’; pg 215; fig. 14, ‘reflecting images viewed from various directions’; pg 221 right col. ‘recites pixels’)


          In regards to claim 18, Piovarci teaches a reflective display of Claim 17, (see claim rejection 17)  wherein different ones of the light- reflective microfacets within at least some of the pixels are configured to reflect light rays to cross unique ones of non-overlapping regions of a viewing window, the viewing window defining an area in a viewing plane parallel to the major surface at a viewing distance therefrom, -3-Application No.: 17/305382 Filing Date:July 6, 2021 wherein outside of the viewing window, an intensity of a displayed image falls by more than 30% relative to a peak intensity of the displayed image within the viewing window.  (fig(s) 2, 6, ‘display generation overview’; fig(s) 7-8; pg 218, ‘screen design microgeometry to reflect light from each of the facet areas of the projection screen’)


          In regards to claim 19, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang teaches wherein in a cross-sectional view, at least some of the light-reflective microfacets and the lower reflectivity surfaces form a sawtooth profile comprising a plurality of apexes. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)


          In regards to claim 20, Piovarci discloses a reflective display of Claim 1, (see claim rejection 1) Wang discloses wherein in a cross-sectional view, at least some of the light reflective microfacets and the side surfaces form a plurality of mesas alternating with trenches. (abstract; fig(s) 1A, and 1B, para [0046] ‘teaches the concept, a light incident side of the projection screen is also referred to as an outer side of the screen (i.e., a side close to a viewer), and a light absorbing layer side is also referred to as an inner side of the screen (i.e., a side far away from a viewer)’)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852